Citation Nr: 0412583	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-03 548A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
disorder of the left knee, to include as secondary to the 
service-connected residuals of a shell fragment wound of the 
left leg with neuropathy.

2.  Entitlement to service connection for chronic acquired 
disorders of the right shoulder and neck, to include as 
secondary to the service-connected shell fragment wound scar 
of the right forearm.

3.  Entitlement to service connection for chronic acquired 
disorders of the low back, hip, and buttock, to include as 
secondary to the service-connected residuals of a shell 
fragment wound of the left leg with neuropathy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  The RO denied entitlement to service 
connection for low back, hip and buttock pain, including as 
secondary to the service-connection residuals of a shell 
fragment wound of the left leg with neuropathy.

In October 2002 the RO denied entitlement to service 
connection for a left knee disorder, including as secondary 
to the service-connected residuals of a shell fragment wound 
of the left leg with neuropathy; and service connection for 
right shoulder and neck disorders, including as secondary to 
a shell fragment wound scar of the right forearm.  The 
veteran's claims were merged on appeal in February 2004.  

In his April 2002 substantive appeal the veteran requested a 
hearing at the RO.  It was noted in an October 2003 Report of 
Contact that he had withdrawn his hearing request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The competent and probative evidence of record 
establishes that the veteran does not have a chronic acquired 
disorder of the left knee which has been linked to service or 
causally related to the service-connected residuals of a 
shell fragment wound of the left leg with neuropathy on any 
basis.

3.  The competent and probative evidence of record 
establishes that right shoulder degenerative joint disease 
was not shown in service or for many years thereafter, 
disabling to a compensable degree during the first post 
service year, or linked to service or to the service-
connected shell fragment wound scar of the right forearm on 
any basis.

4.  The competent and probative evidence of record 
establishes that chronic acquired disorders of the low back, 
hip and buttock were not shown in service or for many years 
thereafter, or are linked to service or to the service-
connected residuals of a shell fragment wound of the left leg 
with neuropathy on any basis; and that osteoarthritis was not 
disabling to a compensable degree during the first post 
service year.


CONCLUSIONS OF LAW

1.  A chronic acquired disorder of the left knee was not 
incurred in or aggravated by active service, nor is one 
proximately due to, the result of, or aggravated by the 
service connected residuals of a shell fragment wound of the 
left leg with neuropathy.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  A chronic acquired of the right shoulder or neck was not 
incurred in or aggravated by active service, nor is one 
proximately due to, the result of, or aggravated by the 
service connected shell fragment wound scar of the right 
forearm; and osteoarthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

3.  A chronic acquired disorder of the low back, hip or 
buttock was not incurred in or aggravated by active service, 
nor is one proximately due, the result of, or aggravated by 
the service-connected residuals of a shell fragment wound of 
the left leg with neuropathy; and osteoarthritis may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, , 3.307, 3.309, 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal. In January 2001 and 
April 2002, the RO notified the veteran of the enactment of 
the VCAA.  The RO advised him to identify any evidence not 
already of record, and that it would make reasonable efforts 
to obtain any such evidence pertaining to the issues 
currently on appeal.  In doing so, the RO satisfied the VCAA 
requirement that VA notify the veteran as to which evidence 
was to be provided by the veteran, and which would be 
provided by VA.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through the issuance 
of the August 2001 and October 2002 rating decisions, and the 
February 2002 and October 2003 statements of the case (SOC), 
he has been given notice of the requirements for service 
connection.  In light of the above, the Board finds that the 
duty to notify has been satisfied.  38 U.S.C.A. § 5103 (West 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  The evidence includes the veteran's 
service medical records, VA outpatient treatment, lay 
statements, and private medical records.  He has not 
indicated that he received any other post-service medical 
treatment. 

The veteran also underwent a VA compensation examination in 
August 1968, July 1996, August 2000, and May 2002, and those 
examination reports are of record.  



The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
an additional VA examination would substantiate his claims.  
The VA examinations of record address the nature and etiology 
of the disabilities claimed.  Therefore, remand or deferral 
for the scheduling of additional VA examination is not 
required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the 
claims must be denied.  The circumstances under which VA will 
refrain from or discontinue providing assistance includes a 
claimant's ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating this claim.  Thus, the 
Board concludes that there is no further duty to assist the 
veteran in the development of his claims.  38 U.S.C.A. 
§ 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 2002); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claims pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
In the instant case, the January 2001 and April 2002 VCAA 
notices were issued prior to the initial actions of the 
agency of original jurisdiction in August 2001 and October 
2002.  Thus, they comply with expressed timing requirements 
of Pelegrini.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.  
Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


General Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  
Certain chronic disabilities such as osteoarthritis are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A.§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  In order for 
service connection to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.

In addition, disability, which is proximately due to, or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The CAVC has held 
that when aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exits, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Factual Background

The veteran's service medical records contain evidence of a 
one inch scar on the right forearm upon a November 1963 
Report of Medical Examination.  The records also indicate 
veteran sustained a shell fragment wound to his left leg with 
tibial nerve repair.  
In March 1968 it was noted that the left leg was casted for 6 
weeks.  After physical therapy, the veteran regained full 
extension of his knee and joints.  An April 1968 Physical 
Evaluation Board found him unfit to perform his duties 
because of neuropathy of the left posterior tibial nerve.

An August 1968 VA neurological examination report shows the 
veteran complained of pains in his left leg.  He also 
reported a sensation of coldness up to his knee after 
prolonged standing on his left leg.  Physical examination 
showed no noticeable restriction in the extension and flexion 
of the left knee.  He also complained of ill-defined 
transitory pain in the right armpit and right chest muscles, 
which in the opinion of the examiner were not neurological.  
The shrapnel wound in the antecubital fossa of the right arm 
was noted.

An August 1968 VA orthopedic examination report shows the 
veteran complained of pain in the left leg and he indicated 
that he felt a piece of shrapnel in his right arm.  He 
reported pain when lifting his right arm.  The examiner noted 
a well healed two-inch by one-inch elliptical scar on the 
right arm just above the antecubital fossa.  He was noted to 
walk with a limp favoring the left leg.  

Upon physical examination the veteran was able to do deep 
knee bends.  There was no limitation of motion in the left 
knee.  Examination of the upper extremities showed grip 
strength, fine discriminatory motion and other functions of 
the hand to be well preserved.  The veteran had full range of 
motion in the shoulder.  He was diagnosed with a scar of a 
shell fragment wound of the right forearm, well healed with 
no disabling residuals.  There were no disorders of the left 
knee diagnosed.  A separate circulatory examination showed no 
insufficiencies.

A July 1996 VA examination report shows the veteran 
complained of right shoulder pain on movement and right hand 
pain upon gripping.  He also reported shooting pain above the 
left knee and low back pain.  Physical examination revealed 
he walked with no noticeable limp.  Movement of the right 
shoulder caused pain, with limitation in abduction and 
flexion.  The knee reflexes were not restricted and the knee 
joint had no laxity.  There was also no tenderness in the 
left knee joint or edema.  
The veteran was diagnosed with shell fragment residual 
foreign body in the right hand and forearm, symptomatic with 
pain on movement in the shoulder joint and biceps area.  He 
was also diagnosed with low back pain secondary to traumatic 
arthritis and left knee pain secondary to the shell fragment 
wound in the left leg.  The examiner indicated that the cause 
was unclear as to the veteran's low back and right shoulder 
pain.

Private medical records from Joliet Orthopedic and Sports 
Center, LTD, indicate the veteran complained of low back pain 
radiating into the left buttock in July 2000.  He indicated 
that the pain began when he ran into a deer and twisted his 
back.  He also noted the in-service injuries.  The diagnosis 
was degenerative joint disease of the lumbar spine with 
radiculopathy.  The examiner noted that the leg wound with 
residual limp might have contributed to the irritation of his 
lumbar spine.

Upon VA examination in August 2000, the veteran complained of 
pain radiating from the left posterior thigh to the left hip 
and back.  The examiner noted that he was involved in a 1996 
truck accident at which time he twisted his back.  

The veteran was diagnosed with shrapnel-related neuropathy of 
left lower extremity below the knee, degenerative disc 
disease and joint disease of the lumbar spine with 
radiculopathic pain involving the left hip and buttocks.  X-
rays of the hip showed mild degenerative joint disease.  X-
rays of the lumbar spine showed degenerative changes of the 
disc space, old injury.  The examiner opined that the 
radiculopathic pain of the lumbar area was totally unrelated 
to the shrapnel wound of the left leg.  The examiner also 
indicated that the veteran's anterior wedging of the lumbar 
vertebra suggested compression fracture or old compression 
injury rather than traumatic ballistic injury related to a 
shell fragment.  The examiner concluded that it was not at 
least likely as not that the claimed conditions were due to 
the service connected shell fragment wound residuals of the 
left leg.

Private medical records from South Naperville Family Practice 
indicate the veteran complained of constant left knee pain 
and shoulder pain with radiating pain into the right neck.  
He was diagnosed with arthritis.  No nexus opinions were 
provided.  
The veteran complained of left knee pain and low back pain in 
June 1996 with no resulting diagnoses.  In June 1999, he 
complained of severe back pain.  He also complained of right 
shoulder and neck pain, which was diagnosed as muscle strain 
secondary to a motor vehicle accident.

A statement from the veteran's wife indicates that he 
suffered from pain in the shoulder and knee.  She further 
stated that he walked with a limp and had suffered for many 
years.

Upon VA examination in May 2002, the veteran complained of 
intermittent pain to his distal right biceps with shooting 
pains to the posterior left leg.  The examiner noted the 
shell fragment wounds to the right arm and left leg.  He was 
diagnosed with status post shell fragment wound of the left 
leg and right arm with residual sensory impairment to the 
left leg.  The left knee exam and x-rays were normal.  

The veteran was diagnosed with moderately severe degenerative 
joint disease of the right shoulder.  The examiner opined 
that the veteran's right shoulder pathology correlated more 
likely with the veteran's prior occupation of a right hand 
dominant truck driver for over 25 years.  The examiner 
concluded that it was less likely than not that the left knee 
and right shoulder conditions were related to the service-
connected disabilities.

Additional VA outpatient treatment records dated between 1999 
and 2003 are also contained in the claims folder.  An August 
1999 entry notes the veteran had a motor vehicle accident in 
1998.  He was diagnosed with low back pain.  He also related 
a 1996 back injury when he tried to avoid a deer.  In 
November 1999 he complained of low back and neck pain.  Again 
the motor vehicle accidents were noted in 1996 and 1998.  In 
April 2000 he complained of neck and back pain.  The examiner 
found the veteran to be status post motor vehicle accident in 
1998 and history of repeat injury to the back in 1999.  A May 
2002 x-ray of the left knee was normal with no metallic 
foreign bodies.  In March 2003, he again complained of low 
back and neck pain.  The motor vehicle accidents of 1996 and 
1998 were noted.  He complained of right shoulder pain in 
2003.


Analysis

Left Knee Disorder

The veteran contends that he is entitled to service 
connection for a left knee disorder.  Specifically, he 
asserts that he has a left knee disorder which is secondary 
to his service-connected residuals of a shell fragment wound 
to the left leg with neuropathy.

Initially, the Board notes that a left knee disorder was not 
shown in service or for many years thereafter.  The Board 
notes that the veteran has limited his contentions in this 
appeal specifically to principles of secondary service 
connection.  As such, the Board will focus its analysis on 
secondary service connection.   

The veteran is currently service-connected for residuals of a 
shell fragment wound of the left leg with neuropathy.  He has 
been assigned a 40 percent disability evaluation effective 
March 1996.

The Board has thoroughly reviewed the evidence of record in 
light of the applicable laws and regulations, and finds that 
service connection is not warranted for a left knee disorder 
as secondary to the service-connected residuals of a shell 
fragment wound of the left leg with neuropathy.  In this 
regard, as noted above, the medical evidence of record 
indicates that the veteran does not have a chronic acquired 
left knee disorder and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

While the veteran complains of left knee pain and was 
diagnosed with left knee pain as secondary to the shell 
fragment wound in the left leg upon VA examination in July 
1996, the veteran must prove the existence of a current 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  Left knee 
pain alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Id.

While the veteran himself has indicated that he has a left 
knee disorder related to his service-connected residuals of a 
shell fragment wound of the left leg with neuropathy, the 
CAVC has made it clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu, supra.  Consequently, the veteran's lay 
assertion that his current symptomatology was caused by his 
service-connected left leg disability is neither competent 
nor probative of the issue in question.  

The Board would note that the veteran's claim was considered 
on a direct causation basis.  However, there is no evidence 
of a left knee injury or disease incurred during the 
veteran's period of active duty service.  Further, as noted 
above, there is no evidence of a current left knee disorder 
aside from subjective complaints of pain for which no 
identified diagnosis has been presented. 38 C.F.R. § 3.303; 
Brammer, supra.

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


Right Shoulder and Neck Disorder

The veteran contends that he is entitled to service 
connection for a right shoulder and neck disorder.  
Specifically, he alleges that the aforementioned disorder is 
secondary to the service-connected shell fragment wound scar 
of the right forearm.

Initially, the Board notes that a right shoulder and/or neck 
disorder was not shown in service or for many years 
thereafter.  The Board notes that the veteran has limited his 
contentions in this appeal specifically to principles of 
secondary service connection.  As such, the Board will focus 
its analysis on secondary service connection.   

The veteran is currently service-connected for a shell 
fragment wound scar of the right forearm.  He has been 
assigned a 10 percent disability evaluation effective from 
March 1996.

The Board has thoroughly reviewed the evidence of record in 
light of the applicable laws and regulations, and finds that 
service connection is not warranted for a right shoulder 
and/or neck disorder as secondary to the service-connected 
shell fragment wound scar of the right forearm.  In this 
regard, upon VA neurological examination, pain in the right 
armpit and right chest muscles was found not to be 
neurological.  In a separate orthopedic examination, also 
dated in August 1968, the veteran had full range of motion in 
his shoulder.  He was diagnosed with a scar of a shell 
fragment wound of the right arm, well healed with no 
disabling residuals.

Upon VA examination in July 1996, the examiner opined that 
the cause was unclear as to right shoulder pain.  While 
private medical records from South Naperville Family Practice 
indicate the veteran had arthritis, no nexus opinion was 
provided.  Further, a June 1999 entry from South Naperville, 
diagnosed right shoulder and neck pain as muscle strain 
secondary to a motor vehicle accident.

In May 2002, VA examiners opined that degenerative joint 
disease of the right shoulder more likely correlated with the 
veteran's prior occupation as a truck driver.  The examiner 
concluded that the right shoulder disorder was not likely 
related to the service-connected disabilities.  Finally, it 
appears that while multiple complaints of neck pain were 
made, it was repeatedly noted that the veteran had been in 
multiple motor vehicle accidents. 

In order to establish service connection for a disability on 
a secondary causation basis, the evidence must support a 
finding that the claimed disability, in the instant case a 
right shoulder and/or neck disorder, is proximately due to, 
the result of, or aggravated by a service connected disease 
or injury.  38 C.F.R. § 3.310; Allen, supra.  

The evidence of record does not support a finding of service 
connection on this basis as there is no evidence that right 
shoulder degenerative joint disease was caused by, resulted 
from, or aggravated by the service-connected shell fragment 
wound scar of the right forearm. Id.  

The Board would note that the veteran's claim was considered 
on a direct causation basis.  However, there is no evidence 
of a right shoulder and/or neck injury or disease that was 
incurred during the veteran's period of active duty service.  
Further, there is no evidence of record, which relates the 
current right shoulder degenerative joint disease to the 
veteran's period of active duty service.  38 C.F.R. § 3.303; 
Pond, supra.  Moreover, the record is devoid of a 
demonstration of osteoarthritis disabling to a compensable 
degree during the first post service year.

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


Low back, hip, and Buttock Disorder

The veteran contends that he is entitled to service 
connection for disorders claimed as low back, hip and buttock 
pain.  Specifically, he alleges that the aforementioned 
disorder(s) is secondary to the service-connected residuals 
of a shell fragment wound of the left leg with neuropathy.

Initially the Board notes that chronic acquired disorders of 
the low back, hip and buttock were not shown in service or 
for many years thereafter.  The Board notes that the veteran 
has limited his contentions in this appeal specifically to 
principles of secondary service connection.  As such, the 
Board will focus its analysis on secondary service 
connection.   

The veteran is currently service-connected for residuals of a 
shell fragment wound of the left leg with neuropathy.  He has 
been assigned a 40 percent disability evaluation from March 
1996.

The Board has thoroughly reviewed the evidence of record in 
light of the applicable laws and regulations, and finds that 
service connection is not warranted for low back, hip and 
buttock pain as secondary to the service-connected residuals 
of a shell fragment wound of the left leg with neuropathy.  
In this regard, while private medical records from Joliet 
Orthopedic and Sports Center, indicate the veteran's leg 
wound with residual limp may have contributed to the 
irritation of the veteran's lumbar spine, the Board does not 
find the opinion probative of the matter at hand. 

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the July 
1996 and August 2000 VA examinations.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

Upon VA examination in July 1996, the cause of the veteran's 
low back pain was unclear.  Upon VA examination in August 
2000, radiculopathic pain of the lumbar area was found to be 
totally unrelated to the shrapnel wound of the left leg.  
Further, the anterior wedging of the lumbar vertebra was 
found not to be likely due to the service connected shell 
fragment wound.

The Board, in reviewing the findings of the 1996 and 2000 VA 
examinations, notes that the examiner took a complete history 
from the veteran to include his in-service shell fragment 
wound of the left leg.  The examiner, in reaching a 
diagnosis, considered the veteran's current complaints, as 
well as the objective results from the physical examination 
and x-ray studies.  
The Board finds that the VA examiners who performed the 1996 
and 2000 VA examinations made diagnoses and reached the 
conclusion that the veteran's current low back, hip and 
buttock pain was not due to the residuals of shell fragment 
wound to the left leg, based on a complete and thorough 
review of the medical evidence of record and objective 
findings.

In contrast, the Board finds that statements from Joliet 
Orthopedics and Sports Center are equivocal at best.  The 
Board finds that the conclusions do not appear to be 
supported by objective medical evidence.  The Board bases its 
conclusion on the examiner's own statement that veteran's leg 
wound with residual limp may have contributed to the 
irritation of the veteran's lumbar spine. (Emphasis added).  
The Board finds that the opinion is too speculative.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Thus, based on the aforementioned, the Board has afforded 
more weight to the opinion of the VA examiners who performed 
the 1996 and 2000 VA examinations, and finds that the 
clinical evidence of record does not support a finding of 
secondary service connection.  In this regard, the Board 
notes that the record is totally devoid of a showing that low 
back, hip and buttock disorder are causally related to, the 
result of, or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen, supra.

It is well to note that no low back, hip, or buttock 
arthritis was shown in service, disabling to a compensable 
degree during the first post service year, or linked to 
service on any basis by the competent and probative evidence 
of record.

In conclusion, the Board finds that the veteran has not 
established that he is entitled to secondary service 
connection for low back, hip, and buttock pain, and his 
appeal must be denied.  See 38 C.F.R. § 3.310(a).  Aside from 
the discussions above, the Board would also note that it 
appears that the veteran injured his back, with resulting 
radiculopathy, in motor vehicle accidents in 1996 and 1998.  

For these reasons, the veteran's appeal must be denied.  In 
reaching the foregoing decision, the Board has been cognizant 
of the "benefit of the doubt rule."  However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the left knee, to include as secondary to the 
service-connected residuals of a shell fragment wound of the 
left leg with neuropathy is denied.

Entitlement to service connection for a chronic acquired 
disorder of the right shoulder and/or neck, to include as 
secondary to the service-connected shell fragment wound scar 
of the right forearm is denied.

Entitlement to service connection for chronic acquired 
disorders of the low back, hip, and buttock, to include as 
secondary to the service-connected residuals of a shell 
fragment wound of the left leg with neuropathy is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



